Case 2:19-cv-00419-JMS-MJD Document 41 Filed 07/10/20 Page 1 of 1 PageID #: 164




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                       Terre Haute Division


 ROGER TODD,                           )
           Plaintiff,                  )
                                       )
      v.                               ) Case No.                   2:19-cv-00419-JMS-MJD
                                       )
 EXPERIAN INFORMATION SOLUTIONS, INC., )
           Defendant.                  )


                                      ORDER OF DISMISSAL

         Plaintiff, Roger Todd, by counsel, have moved this court to dismiss Defendant Experian

 Information Solutions, Inc. from this cause.        The Court, being duly informed and finding

 said Motion made for good cause, now GRANTS said Motion [40]

         IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that

 Plaintiff’s claims against Defendant Experian Information Solutions, Inc. are dismissed, with

 prejudice, each party to bear its own costs and fees.




         Date: 7/10/2020



 Copies to counsel of
 record electronically registered.
